IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sheldon Schwartz                      :
and Kenneth L. Baritz, Esquire        :
                                      :
               v.                     :
                                      :
Philadelphia Zoning Board of          :
Adjustment                            :
                                      :
Sheldon Schwartz                      :
and Kenneth L. Baritz, Esquire        :
                                      :
               v.                     :
                                      :
Philadelphia Zoning Board of          :
Adjustment                            :
                                      :
Sheldon Schwartz                      :
and Kenneth L. Baritz, Esquire        :
                                      :
               v.                     :
                                      :
Philadelphia Zoning Board of          :
Adjustment                            :
                                      :
Paul Abeln                            :
                                      :
               v.                     :
                                      :
Philadelphia Zoning Board of          :
Adjustment                            :
                                      :
Appeal of: Paul Abeln, Sheldon        :
Schwartz, Rachel Lisitsa, Stephanie   :
Burns, Elizabeth Clanaman and Jessica :
Nabitovsky                            :   No. 1334 C.D. 2014
                                     ORDER


             NOW, November 13, 2015, having considered appellants’ application

for reargument or for rehearing en banc, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge